NOTICE OF ALLOWANCE
Claims 3 and 7-20 are allowed.

Reasons for Allowance
The declaration under 37 CFR 1.132 filed on March 10, 2021 is sufficient to overcome the rejection based upon Lee ‘177 and Lee ‘320, which is the same as US 9,127,141.
Applicants have shown that the claimed mixture (a combination of isobutyl and isononyl substituents) provides unexpected migration loss compared to those using a combination of ethylhexyl and isononyl substituents (Lee ‘177), a combination of n-butyl and ethylhexyl substituents (Lee ‘320 and US ‘141), a combination of isopropyl and isononyl substituents (Boeck) and a combination of n-butyl and isononyl substituents (Example 1), all while maintaining a low volatile loss, high tensile strength, and high elongation rate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1768